IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-50816
                         (Summary Calendar)



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

GUY EUGENE HARPER,

                                            Defendant-Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        (SA-98-CR-414-1-EP)
                       --------------------
                         September 1, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Guy   Eugene   Harper   pleaded   guilty   to

possession of a firearm by a convicted felon.          He appeals his

sentence, which was calculated from a base offense level of 24

pursuant to U.S.S.G. § 2K2.1(a)(2) because the district court

determined that his prior Texas conviction for unauthorized use of

a motor vehicle was a "crime of violence" under § 4B1.2(a).

     The district court did not err in determining that Harper's

prior conviction was a crime of violence under the sentencing

guidelines.    See United States v. Jackson, ___ F.3d ___ (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
July 26, 2000, No. 99-10734), 2000 WL 1028991 at *5 (unauthorized

use of a motor vehicle is, as a categorical matter, a crime of

violence pursuant to § 4B1.2(a)'s residual clause, which applies to

a crime that "presents a serious potential risk of physical injury

to another").

AFFIRMED.




                                2